262 Ga. 443 (1992)
421 S.E.2d 71
MARSHALL
v.
MARSHALL.
S92A1063.
Supreme Court of Georgia.
Decided October 5, 1992.
John R. Thigpen, Sr., for appellant.
*444 Hackel & Hackel, Thomas M. Hackel, for appellee.
FLETCHER, Justice.
The parties' divorce decree, consistent with the jury verdict, requires the noncustodial parent to deposit a fixed sum in an interest-bearing account in the name of the parties' minor child with the principal and accrued interest to be paid to the minor on her eighteenth birthday. We granted this discretionary application to consider whether this provision violates the proscription against requiring the payment of child support after a child reaches the age of majority.
1. Neither a judge nor jury may require a parent to provide child support beyond the age of majority. Clavin v. Clavin, 238 Ga. 421, 422 (233 SE2d 151) (1977). Therefore, a parent cannot be ordered to establish an account for a child from which no distribution is to be made until the child reaches 18, the age of majority. See Coleman v. Coleman, 240 Ga. 417, 423 (240 SE2d 870) (1977). Finding the jury verdict unlawfully imposes child support obligations on the father beyond the age of his daughter's majority, we reverse.
2. The jury verdict suggests that the jury expected the father to invest $19,000 towards his daughter's college education. Because our decision works a substantial change in the jury's allocation of resources between the parties, we remand the case for a new trial. See Stone v. Stone, 258 Ga. 716, 717 (373 SE2d 627) (1988).
Judgment reversed. Clarke, C. J., Bell, P. J., Hunt, Benham and Sears-Collins, JJ., concur.